People v Boykin (2016 NY Slip Op 00435)





People v Boykin


2016 NY Slip Op 00435


Decided on January 21, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 21, 2016

Sweeny, J.P., Renwick, Manzanet-Daniels, Gische, JJ.


5515/13 16740 5516/13 16739

[*1] The People of the State of New York,	 Respondent, —
vMichael Boykin, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Adrienne M. Gantt of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Julia P. Cohen of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from judgments of the Supreme Court, New York County (Larry Stephen, J.), rendered May 22, 2014,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
ENTERED: JANUARY 21, 2016
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.